Citation Nr: 0816279	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  02-00 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to extraschedular consideration for the veteran's 
service-connected right arm disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to January 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran relocated to Florida, and the 
case was transferred to the RO in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran served on active duty from June 1961 to 
January 1965.

2.  In May 2008, the Board was notified by the veteran's 
representative that the veteran died in March 2008.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.1302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2008, the Board received correspondence from the 
veteran's representative requesting that the appeal be 
dismissed because the veteran died in March 2008.   The 
representative forwarded a report of contact dated in March 
2008 showing that the veteran's son reported his father's 
death to VA, and a Social Security Administration Data 
Inquiry report showing that the veteran died in March 2008.  

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2007).


ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


